UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

 

                                                                           

 

)

 

In the Matter of

)

Order No.: WN-09

 

)

 

GUARANTY BANK

)

Effective Date:

 

 

)

 

Austin, Texas

)

 

OTS Docket No. 08534

)

 

                                                                           )

 

 

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST  

 

WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed Guaranty Bank, Austin, Texas, OTS Docket No.
08534 (Association) that OTS is of the opinion that grounds exist to initiate an
administrative proceeding against the Association pursuant to 12 USC § 1818(b);

WHEREAS,the Regional Director, pursuant to delegated authority, is authorized to
issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and

WHEREAS, the Association desires to cooperate with OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraph 1 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:

 

 



 

 

1.

Jurisdiction.

 

 

a.

The Association is a “savings association” within the meaning of 12 USC §

 

 

1813(b) and 12 USC § 1462(4). Accordingly, the Association is “an insured
depository

institution” as that term is defined in 12 USC § 1813(c); and

 

b.

Pursuant to 12 USC § 1813(q), the Director of OTS is the “appropriate Federal

banking agency” with jurisdiction to maintain an administrative enforcement
proceeding against a savings association. Therefore, the Association is subject
to the authority of OTS to initiate and maintain an administrative cease and
desist proceeding against it pursuant to 12 USC § 1818(b).

2.

OTS Findings of Fact.

Based on its September 2, 2008 examination of the Association, OTS finds that
the Association has engaged in unsafe or unsound practices that resulted in the
current high level of classified assets, poor earnings, inadequate capital, and
the failure to implement policies and strategies to mitigate concentration risks
in its loan and non-agency mortgage-backed securities portfolios.

3.

Consent.

The Association consents to the issuance by OTS of the accompanying Order to
Cease and Desist (Order). The Association further agrees to comply with the
terms of the Order upon the Effective Date of the Order and stipulates that the
Order complies with all requirements of law.

4.

Finality.

 

 

The Order is issued by OTS under 12 USC § 1818(b) and upon the Effective Date it
shall

 

 

2

Guaranty Bank

OTS Docket No. 08534

Stipulation to Order to Cease and Desist

 



 

 

be a final order, effective and fully enforceable by OTS under the provisions of
12 USC § 1818(i).

5.

Waivers.

 

 

The Association waives the following:

a.            The right to be served with a written notice of OTS’s charges
against it as provided by 12 USC § 1818(b) and 12 CFR Part 509;

b.            The right to an administrative hearing of OTS’s charges as
provided by 12 USC § 1818(b) and 12 CFR Part 509;

c.        The right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 USC § 1818(h), or otherwise to
challenge the validity of the Order; and

d.            Any and all claims against OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.

6.

OTS Authority Not Affected.

Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar or
otherwise prevent OTS from taking any other action affecting the Association if
at any time OTS deems it appropriate to do so to fulfill the responsibilities
placed upon OTS by law.

7.

Other Governmental Actions Not Affected.

The Association acknowledges and agrees that its consent to the issuance of the
Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 6 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this

 

 

3

Guaranty Bank

OTS Docket No. 08534

Stipulation to Order to Cease and Desist

 



 

 

action or otherwise, and that may be or have been brought by any governmental
entity other than OTS.

8.

Miscellaneous.

a.         The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order;

 

b.

If any provision of this Stipulation and/or the Order is ruled to be invalid,
illegal,

or unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise;

 

c.

All references to OTS in this Stipulation and the Order shall also mean any of

the OTS’s predecessors, successors, and assigns;

 

d.

The section and paragraph headings in this Stipulation and the Order are for

convenience only and shall not affect the interpretation of this Stipulation or
the Order;

 

e.

The terms of this Stipulation and of the Order represent the final agreement of
the

parties with respect to the subject matters thereof, and constitute the sole
agreement of the parties with respect to such subject matters; and

f.         The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by OTS, acting through its Regional Director
or other authorized representative.

9.

Signature of Directors/Board Resolution.

Each Director signing this Stipulation attests that he or she voted in favor of
a Board Resolution authorizing the consent of the Association to the issuance of
the Order and the execution of the Stipulation. This Stipulation may be executed
in counterparts by the directors

 

4

Guaranty Bank

OTS Docket No. 08534

Stipulation to Order to Cease and Desist

 



 

after approval of execution of the Stipulation at a duly called board meeting. A
copy of the Board Resolution authorizing execution of this Stipulation shall be
delivered to OTS, along with the executed original(s) of this Stipulation.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

5

Guaranty Bank

OTS Docket No. 08534

Stipulation to Order to Cease and Desist

 



 

 

                WHEREFORE, the Association, by its directors, executes this
Stipulation.

 

Accepted by:

 

GUARANTY BANK

OFFICE OF THRIFT SUPERVISION

Austin, Texas

 

 

/s/ John T. Stuart III

/s/ C.K. Lee

 

By:___________________________

By:_______________________________

 

John T. Stuart III,

C.K. Lee

 

 

Chairman and CEO

Regional Director, Western Region

 

 

 

/s/ David W. Biegler

Date: See Effective Date on page 1

 

___________________________

 

 

David W. Biegler, Director

 

 

 

/s/ Larry R. Faulkner

 

 

___________________________                                                         

 

Dr. Larry R. Faulkner, Director

 

 

 

/s/ Robert V. Kavanaugh

 

 

___________________________                                                         

 

Robert V. Kavanaugh, Director

 

 

 

/s/ Edward R. McPherson

 

 

___________________________                                                         

 

Edward R. McPherson, Director

 

 

 

/s/ Robert D. McTeer

                                                         

 

Robert D. McTeer, Director

 

 

/s/ Robert B. Rowling

                                                         

 

Robert B. Rowling, Director

 

 

/s/ Larry E. Temple

                                                         

 

Larry E. Temple, Director

 

 

/s/ James J. Unger

 

 

___________________________

 

James J. Unger, Director

 

 

 

 

6

Guaranty Bank

OTS Docket No. 08534

Stipulation to Order to Cease and Desist